Citation Nr: 1009696	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  09-14 306	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for nervous 
stomach/spastic colon.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hemorrhoids.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for ruptured ear drum.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The issue of entitlement to non-service connected pension has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By an August 2007 rating decision, the RO denied a 
petition to reopen previously denied claims of service 
connection for nervous stomach/spastic colon; hemorrhoids; a 
ruptured ear drum; bilateral hearing loss; and tinnitus; the 
Veteran did not appeal.

2.  The evidence related to the Veteran's claims for service 
connection for nervous stomach/spastic colon; hemorrhoids; a 
ruptured ear drum; bilateral hearing loss; and tinnitus 
received since the August 2007 rating decision does not 
relate to unestablished facts necessary to substantiate the 
claims, and does not raise a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 2007 RO rating decision that denied 
reopening the claims for service connection for nervous 
stomach/spastic colon; hemorrhoids; a ruptured ear drum; 
bilateral hearing loss; and tinnitus is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2009).

2.  New and material evidence has not been received to reopen 
the Veteran's claim of service connection for nervous 
stomach/spastic colon.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2009).

3.  New and material evidence has not been received to reopen 
the Veteran's claim of service connection for hemorrhoids.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 20.1103 (2009).

4.  New and material evidence has not been received to reopen 
the Veteran's claim of service connection for ruptured ear 
drum.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 
3.156, 3.303, 3.304, 20.1103 (2009).

5.  New and material evidence has not been received to reopen 
the Veteran's claim of service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 
C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2009).

6.  New and material evidence has not been received to reopen 
the Veteran's claim of service connection for tinnitus.  38 
U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 20.1103 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

In claims to reopen, as in this case, VA must both notify the 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To satisfy this requirement, VA is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  VA's Office of General Counsel issued informal 
guidance interpreting the decision in Kent as requiring that 
the notice provided specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial. VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

In the present case, notice was provided to the Veteran in 
June 2007 and December 2007.  The Board finds these notices 
fully comply with VA's duty to notify.  Likewise, the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  He was told it 
was his responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the Veteran 
submitted evidence in connection with his claims, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claims.  Thus the Board finds 
that the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the 
Veteran has failed to submit new and material evidence to 
reopen his claims for service connection for nervous 
stomach/spastic colon; hemorrhoids; a ruptured ear drum; 
bilateral hearing loss; and tinnitus, VA was not obligated to 
provide him with medical examinations relating to those 
claims.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Merits of the Claims

The Veteran was initially denied service connection for 
nervous stomach/spastic colon; hemorrhoids; ruptured ear 
drum; bilateral hearing loss; and tinnitus in an October 2005 
rating decision.  Notice of the denial was sent to the 
Veteran on October 27, 2005.  The claims were denied because 
the evidence of record did not show that any of the 
disabilities were related to his military service.  The 
Veteran did not timely appeal that decision.  In May 2007, 
the Veteran petitioned to reopen these claims for service 
connection, which was denied in an August 2007 rating 
decision.  The Veteran was informed of the denial and of his 
right to appeal on August 24, 2007, but he did not appeal.  
In correspondence received in October 2007, the Veteran again 
applied to reopen his claims for service connection.

Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a Notice of Disagreement with 
the decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  The Veteran did not at any time indicate 
disagreement with the August 2007 rating decision.  
Therefore, it is final.  38 U.S.C.A. § 7105.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.   Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The 
evidence received subsequent to the last prior final decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

The relevant evidence of record at the time of the August 
2007 rating decision consisted of the some of the Veteran's 
personnel records, a statement from his wife dated in August 
2004, private medical records dated through 2005, and a VA 
audiological examination in September 2005.  A personnel 
record dated in August 1945 shows that the Veteran was listed 
as being granted 30 days leave for recuperation; there is no 
indication what the Veteran was recuperating from.  His post-
service records showed that he had several stomach problems; 
hemorrhoids; a ruptured ear drum; bilateral hearing loss; and 
tinnitus.  A report from the National Personnel Records 
Center (NPRC) dated in June 2005 shows that the Veteran's 
service treatment records were among those thought to have 
been destroyed in a 1973 fire at NPRC.  The September 2005 VA 
examiner was unable to render an opinion as to whether the 
Veteran's ruptured ear drum, bilateral hearing loss, and 
tinnitus were related to his military service without a 
resort to mere speculation.  None of the various post-service 
treatment records provided any nexus between the Veteran's 
disabilities and his military service.

The relevant evidence received since the August 2007 denial 
consists of additional private medical records dated through 
February 2008.  None of the records provide any nexus between 
the Veteran's disabilities and his military service.

Having reviewed all of the evidence received since the August 
2007 denial to reopen, the Board finds that there is new 
evidence that was not previously of record, but that none of 
it tends to show that the Veteran's nervous stomach/spastic 
colon; hemorrhoids; ruptured ear drum; bilateral hearing 
loss; and tinnitus are related to his military service.  None 
of the new evidence provides any nexus between the Veteran's 
nervous stomach/spastic colon; hemorrhoids; ruptured ear 
drum; bilateral hearing loss; and tinnitus and his military 
service.  The new evidence does not tend to support his 
claims any differently than the evidence previously of 
record.  Thus, the new evidence is not material because it 
does not, by itself or when considered with previous evidence 
of record, raise a reasonable possibility of substantiating 
the underlying claims.  The Board concludes, therefore, that 
new and material evidence has not been received to reopen the 
Veteran's claims for service connection.  

The Board acknowledges the Veteran's contention that he has a 
nervous stomach/spastic colon; hemorrhoids; a ruptured ear 
drum; bilateral hearing loss; and tinnitus that are related 
to his military service.  However, there is no evidence of 
record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of this 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).  Consequently, the Veteran's own lay 
assertions as to the etiology of his nervous stomach/spastic 
colon; hemorrhoids; ruptured ear drum; bilateral hearing 
loss; and tinnitus have no probative value, and therefore are 
not new and material evidence.  


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for nervous 
stomach/spastic colon, the application to reopen is denied.

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for hemorrhoids, 
the application to reopen is denied.

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for ruptured ear 
drum, the application to reopen is denied.

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for bilateral 
hearing loss, the application to reopen is denied.

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for tinnitus, the 
application to reopen is denied.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


